DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner acknowledges the cancellation of claims 1-5 and 7.
Applicant’s arguments in view of the claim amendments, see page 3 of the Remarks, filed May 3, 2022, with respect to the 35 U.S.C. 130 rejection of claims 1, 3-4, and 7 have been fully considered and are persuasive.  The 35 U.S.C. 130 rejection of claims 1, 3-4, and 7 has been withdrawn. 

Allowable Subject Matter
Claims 6 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Kobayashi (US 20130108715 A1) view of De Villemeur (US 20140370125 A1) in further view of Dasse (US 20170182088 A1).
Regarding Claim 6:
Kobayashi discloses a therapeutic agent and therapeutic device that has: 
Wherein the gas composition consists of nitrogen monoxide, hydrogen, and an inert gas, (Paragraph [0031], the nitrogen monoxide, hydrogen, and balance of nitrogen (inert gas) are the gas composition within the cylinder) and optionally trace impurities,
a concentration of the nitrogen monoxide is 20% by volume or less based on a volume of the gas composition (Paragraphs [0013] and [0031]),
a concentration of the hydrogen is 20% by volume (Paragraph [0031]); 
the gas product is useful for forming a medical inhalation gas (Abstract and Paragraph [0024]) comprising nitrogen monoxide, hydrogen, and oxygen by mixing the gas composition with a gas comprising oxygen (Paragraph [0031]); and
further filling the gas container with a second raw material gas comprising hydrogen and a second inert gas (Paragraphs [0030-0031]).
	Kobayashi does not disclose:
A gas container; and 
a gas composition filled in the gas container; 
the method comprising, in the following order:
filling the gas container with a first raw material gas comprising nitrogen monoxide and a first inert gas; and
further filling the gas container with a third inert gas to form the gas composition containing the nitrogen monoxide, the hydrogen, and the inert gases, and a concentration of the hydrogen being 0.10% by volume or more and 10% by volume or less.
	De Villemeur teaches a dynamic cylinder filling process that has:
A gas container (19, Figure 2); and 
a gas composition filled in the gas container (Paragraphs [0068-0069]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi to include a gas container and a gas composition filled in the gas container as taught by De Villemeur with the motivation to have an increased purity of a mixture for medical purposes and to have it filled in containers for easier transport from the bottling center. 
It also would have been obvious to a person having ordinary skill in the art that the ventilator of Kobayashi can be substituted with the gas container and filling of the gas container of De Villemeur. 
	Kobayashi and De Villemeur do not teach:
The method comprising, in the following order:
filling the gas container with a first raw material gas comprising nitrogen monoxide and a first inert gas; and 
further filling the gas container with a third inert gas to form the gas composition containing the nitrogen monoxide, the hydrogen, and the inert gases, and a concentration of the hydrogen being 0.10% by volume or more and 10% by volume or less.
	Dasse teaches a method for administering nitric oxide with supplemental drugs that has:
Filling the gas container with a first raw material gas comprising nitrogen monoxide and a first inert gas (Paragraphs [0191] and [0274-275]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi and De Villemeur to include filling the gas container with a first raw material gas comprising nitrogen monoxide and a first inert gas as taught by Dasse with the motivation to administer the gas to the patient immediately after mixing the two gases. 


Kobayashi, Dasse, and De Villemeur does not expressly disclose the concentration of hydrogen is 0.1% by volume or more and 10% by volume or less as required by the claim. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Kobayashi, Dasse, and De Villemeur to have the concentration of hydrogen is 0.1% by volume or more and 10% by volume or less since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art deice, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case the device of Kobayashi, Dasse, and De Villemeur would not operate differently with the concentration of hydrogen is 0.1% by volume or more and 10% by volume or less as the device would have functioned appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (Specification paragraph [0017]).	 
The prior art fails, does not disclose, or make obvious:
The method comprising, in the following order:
further filling the gas container with a third inert gas to form the gas composition containing the nitrogen monoxide, the hydrogen, and the inert gases.
		
The description of the method for producing a gas product that has a gas container, a gas composition filled in the gas container, a medical inhalation gas that has nitrogen monoxide, hydrogen, and an inert gas and optionally trace impurities, a first raw material gas, a second material gas, and a third inert gas, in context of the present application and all other limitations of claim 6 defines a configuration that is not anticipated and not obvious over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamori (US 20180177969 A1) teaches a treatment gas supplying apparatus that has a gas composition, oxygen, and mixing of the gas composition. 
Av-Gay (US 20160228670 A1) teaches a system for nitric oxide inhalation that has nitrogen monoxide, oxygen, nitrogen, a gas composition, and mixing the gas composition with oxygen. 
Micke (US 5826632 A) teaches a dynamic gas cylinder filling process that has a gas composition, gas containers, and mixing of the gas composition. 
Electra Brown (US 20070089796 A1) teaches a medical air production system that has an inert gas and mixing of the gas. 
Stenzler (US 7955294 B2) teaches an intermittent dosing of nitric oxide that has a container, a gas composition, mixing of the gas, and a gas product. 
Deck (US 8636040 B2) teaches an installation of packaging NO that has an inert gas, nitrogen monoxide, a gas container, filling the gas container, and a gas product. 
Muellner (US 20030172929 A1) teaches an inhalation treatment that has oxygen, nitric oxide, a valve, and a gas container. 
Aylsworth (US 20040079359 A1) teaches a therapeutic gas that has the filling of a container with a gas composition. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753